Title: To George Washington from Brigadier General Jedediah Huntington, 25 June 1780
From: Huntington, Jedediah
To: Washington, George




Storm’s, Yappo, 7 Miles from Suffrans [N.Y.]25 June [1780] One Clock P.M.
Dear Sir,

hearing that the River is clear of the Enemy, I am thus far on my way to the Mouth of the Clove I shall reach it at sunset & halt for the Night,

or, if it is thought best, halt here till Night & make a Night March towards Kings ferry which will enable me to cross the River by Tomorrow Night—As the Wind is down the River I think there will be no Danger in attempting to pass tomorrow—I have sent several Persons below & to the Ferry to gain & bring me Intelligence at successive Periods—I wrote Genl Howe this Morning that I should be at Suffrans this Night. I am dr Sir with the greatest Respect your Excellencys most Obedt servant

J. Huntington



My Baggage has kept up with the March of the Troops.
I have sent forward to know What Boats are at the ferry & if Yr Excellency or Genl Howe orders me to pass there I shall send a Person in season to have them ready.

